     Case 1:18-cv-00314-AWI-SKO Document 72 Filed 07/13/20 Page 1 of 4


 1 Mildred K. O'Linn (State Bar No. 159055)
    mko@manningllp.com
 2 Tony M. Sain (State Bar No. 251626)
    tms@manningllp.com
 3 Lynn L. Carpenter (State Bar No. 310001)
    llc@manningllp.com
 4 MANNING & KASS
   ELLROD, RAMIREZ, TRESTER LLP
 5 801 S. Figueroa St, 15th Floor
   Los Angeles, California 90017-3012
 6 Telephone: (213) 624-6900
   Facsimile: (213) 624-6999
 7
   Attorneys for Defendants,
 8 CITY OF FRESNO, JERRY DYER AND
   RAY VILLALVAZO
 9
                        UNITED STATES DISTRICT COURT
10
           EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
11
12 ISIAH MURRIETTA-GOLDING,                  Case No. 1:18-cv-00314-AWI-SKO
   Deceased, THROUGH HIS                     [Anthony W. Ishii, District Judge; Sheila
13 SUCCESSOR IN INTEREST                     K. Oberto, Magistrate Judge]
   CHRISTINA PAULINE LOPEZ; and
14 CHRISTINA PAULINE LOPEZ,
   Individually,,                            STIPULATION AND ORDER TO
15
                Plaintiffs,                  WITHDRAW PLAINTIFF LOPEZ'S
16                                           MOTION
         v.                                  FOR PROTECTIVE ORDER AS
17
   CITY OF FRESNO, a public entity,          MOOT AND VACATE HEARING
18 CITY OF FRESNO POLICE CHIEF               DATE
   JERRY DYER, SERGEANT RAY
19 VILLALVAZO, individually, and
                                             (Docs, 66, 71)
   DOES 3 through 10, Jointly and            MPO Hearing:                07/22/2020
20 Severally,
                                             Trial Date:                 10/27/2020
21              Defendants.
   ISIAH MURRIETTA-GOLDING,
22 Deceased, THROUGH HIS
   SUCCESSOR IN INTEREST
23 ANTHONY GOLDING; and
   ANTHONY GOLDING, Individually,
24              Plaintiffs,
25       v.
26 CITY OF FRESNO, et al.,
27           Defendants.
28
                                          1             Case No. 1:18-cv-00332-AWI-SKO
                 STIPULATION AND ORDER TO WITHDRAW MPO AS MOOT AND
                                VACATE HEARING DATE
     Case 1:18-cv-00314-AWI-SKO Document 72 Filed 07/13/20 Page 2 of 4


 1          Plaintiff ISIAH MURRIETTA-GOLDING through his Successor in Interest
 2 CHRISTINA PAULINE LOPEZ, and CHRISTINA PAULINE LOPEZ individually
 3 and Defendant CITY OF FRESNO ("City") hereby stipulate and respectfully request
 4 that Plaintiff Lopez's Motion for Protective Order be withdrawn as moot and that the
 5 Court's hearing date on plaintiff's motion be vacated based on the foregoing good
 6 cause.
 7 STATEMENT OF GOOD CAUSE TO WITHDRAW PLAINTIFF'S MPO AND
 8 VACATE HEARING DATE.
 9          1.   On June 2, 2020, defendant-petitioner City of Fresno filed its petition
10 with the Fresno Superior Court – Juvenile Delinquency Division for the disclosure of
11 Israel Murrietta's juvenile case file records. On June 12, 2020, the City filed its
12 motion-request related to the June 2, 2020, petition.
13          2.   On June 26, 2020, plaintiff Christina Lopez filed her Motion for
14 Protective Order related to defendant City's petition, requesting an order from the U.S.
15 District Court to prevent disclosure of the juvenile records [see Doc. 66.]
16 Additionally, plaintiff Lopez requested an order shortening time for defendants to file
17 their opposition to the Motion for Protective Order and for the Court to hear the
18 motion.
19          3.   On June 30, 2020, the Court issued an order denying plaintiff's ex parte
20 request for an order shortening time, and setting plaintiff Lopez's Motion for
21 Protective Order for hearing on July 22, 2020, at 9:30 a.m. [Doc. 70.] The Court
22 further ordered the parties to file their Joint Statement re Discovery Disagreement
23 pursuant to the Eastern District of California Local Rules by July 15, 2020.
24          4.   On June 24, 2020, the Fresno Superior Court – Juvenile Delinquency
25 Court issued an order denying defendant City's petition requesting the release of Israel
26 Murrietta's juvenile records [see FSC Case no. 17CEJ600233, JV-573 Order on
27 Request for Disclosure of Juvenile Case File.] On July 7, 2020, counsel for the City
28 received mail notice from the Superior Court clerk regarding  the   Juvenile Court's
                                          2                Case No. 1:18-cv-00332-AWI-SKO
                   STIPULATION AND ORDER TO WITHDRAW MPO AS MOOT AND
                                  VACATE HEARING DATE
     Case 1:18-cv-00314-AWI-SKO Document 72 Filed 07/13/20 Page 3 of 4


 1 order.
 2          5.   On July 8, 2020, the following day, counsel for the City informed
 3 counsel for plaintiff Lopez of the Court's ruling.
 4          6.   Because the Juvenile Court's order ultimately precludes release of the
 5 requested juvenile records – the subject of plaintiff Lopez's Motion for Protective
 6 Order, the parties are in agreement that good cause exists for plaintiff Lopez's Motion
 7 for Protective Order to be withdrawn as moot, and for the associated July 22, 2020,
 8 hearing date for plaintiff's motion to be vacated.
 9 STIPULATION TO WITHDRAW PLAINTIFF LOPEZ's MOTION FOR
10 PROTECTIVE ORDER AS MOOT AND VACATE HEARING DATE
11          7.   Based on the foregoing good cause, plaintiff Lopez and the City
12 respectfully request that plaintiff Lopez's Motion for Protective Order be withdrawn
13 as moot, and that the July 22, 2020, hearing date on plaintiff's motion be vacated.
14          8.   This Stipulation may be signed in counterpart and a facsimile or
15 electronic signature shall be as valid as an original signature.
16          IT IS SO STIPULATED.
17
18 DATED: July 10, 2020                  MANNING & KASS
                                         ELLROD, RAMIREZ, TRESTER LLP
19
20
21                                       By:         /s/ Midred K. O'Linn
22                                                Mildred K. O'Linn, Esq.
23                                                Tony M. Sain, Esq.
                                                  Lynn L. Carpenter, Esq.
24                                             Attorneys for Defendants,
25                                             CITY OF FRESNO, JERRY DYER, AND
                                               RAY VILLALVAZO
26
27
28
                                            3             Case No. 1:18-cv-00332-AWI-SKO
                   STIPULATION AND ORDER TO WITHDRAW MPO AS MOOT AND
                                  VACATE HEARING DATE
     Case 1:18-cv-00314-AWI-SKO Document 72 Filed 07/13/20 Page 4 of 4


 1 DATED: July 10, 2020                HADDAD & SHERWIN LLP
 2
                                                  /s/ Julia Sherwin
 3                                     By:
 4
                                                Julia Sherwin
 5                                           Attorney for Plaintiffs, ISIAH
 6                                           MURRIETTA-GOLDING, by and through
                                             his successor in interest CHRISTINA
 7                                           PAULINE LOPEZ, and CHRISTINA
 8                                           PAULINE LOPEZ individually

 9
10                                           ORDER
11        Pursuant to the above-stipulation of the parties (Doc. 71) and for good cause,
12 Plaintiff Christina Lopez's Motion for Protective Order (Doc. 66) is WITHDRAWN
13 as MOOT, and the hearing on the Motion, set for July 22, 2020, is hereby VACATED.
14
15 IT IS SO ORDERED.
16
17
   Dated: July 13, 2020                               /s/   Sheila K. Oberto       .
                                              UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28
                                           4             Case No. 1:18-cv-00332-AWI-SKO
                  STIPULATION AND ORDER TO WITHDRAW MPO AS MOOT AND
                                 VACATE HEARING DATE
